Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of amendment and response dated 4/11/22 is acknowledged.
Claims 1, 2, 4-5, 7-9 and 11-15 are pending in the application.
In response to the amendment, the following new rejection has been applied:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

1.	Claims 7, 9 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claim 1 recites that the resin sheet (A), which is a film or sheet, includes a polyolefin film or sheet, and further specifies that the resin sheet A includes a copolymer having a constituent unit derived from 4-methyl-1-pentene and an alpha-olefin having 2 to 20 carbon atoms other than 4-methyl-1-pentene. Thus, claim 1 specifically requires sheet (A) to include 4-methyl-1-pentene and a copolymer having a constituent unit derived from an alpha-olefin having 2 to 20 carbon atoms other than 4-methyl-1-pentene. However, claim 7 recites that the polyolefin film or sheet includes at least one selected from polyethylene, an ethylene-based copolymer, a propylene-based copolymer, and a 4-methyl-1-pentene-based polymer, which is not further limiting claim 1. 
Claim 8 is further dependent on claim 1, and requires that the polyolefin film is microporous or sheet. Claim 9 is dependent on claim 8, and recites that the microporous sheet or film includes one or more selected from a foamed sheet formed of a 4-methyl-1-pentene based polymer, a polypropylene based microporous film and a filler-containing polyolefin based microporous film. Thus, claim 9 recites the limitations that are not further limiting claim 1 and instead recites a markush group whereas claim 1 specifies that the sheet (A) to include 4-methyl-1-pentene and a copolymer having a constituent unit derived from an alpha-olefin having 2 to 20 carbon atoms other than 4-methyl-1-pentene.
Similarly, instant claim 12 recites that the carbon dioxide slow-release pack for skin according to claim 1, wherein the resin sheet (A) includes a layer formed of a 4-methyl-1-pentene-based polymer and a layer formed of a thermoplastic elastomer, which is not further limiting the claim 1, from which claim 12 is dependent because claim 1 specifies that the sheet (A) to include 4-methyl-1-pentene and a copolymer having a constituent unit derived from an alpha-olefin having 2 to 20 carbon atoms other than 4-methyl-1-pentene.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following rejection has been maintained:
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1, 2, 4-5, 7-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP2002326938 A to Eizo et al (Eizo) in view of JP2005225832 to Hideki et al (abstracts of both references cited on IDS dated 4/17/20- (A full translation of each of the documents attached herewith), and further in view of 
US 20010011779 to Stover and US 20160023432 to Deporter et al.

Instant claims are directed to a carbon dioxide slow-release pack for skin which has a bag shape for slowly releasing carbon dioxide enclosed therein, thereby bringing the carbon dioxide into contact with the skin, the pack comprising: a resin sheet (A), wherein the carbon dioxide slow-release pack is formed into a bag shape by at least the resin sheet (A), and the resin sheet (A) satisfies at least the following requirements (A-1), and (A-2), (A-4) and (A-5), wherein the resin sheet (A) includes a polyolefin film or sheet, wherein the resin sheet (A) includes a copolymer having a constituent unit derived from 4-methyl-1-pentene and a constituent unit derived from an a-olefin having 2 to 20 carbon atoms other than 4-methyl-1-pentene, (A-1) a carbon dioxide permeability measured under the conditions of 23°C and a relative humidity of 0% according to JIS K7126-1 is 20 L/(m2-day-atm) or more, and (A-2) an Oken-type air permeability measured at 23°C according to JIS P8117: 2009 is less than 5 um/(Pa‘s), 
(A-4) tensile elongation at break at 23°C is 30% or more, and (A-5) a skin side of the resin sheet contains a 4-methyl-1-pentene/propylene copolymer.	
JP2002326938 to Eizo et al (Eizo) teaches a sanitary material for percutaneous and transmucous absorption of carbon dioxide, and thus provide an early remedy for damages as well as stimulate skin and mucosa (abstract, 0006). Eizo teaches that the percutaneous and transmucous absorption of carbon dioxide is provided with a gas-permeable material having a carbon dioxide gas permeability of 1000-100000 cc/m2.day.atm. (abstract; 0007, 0019).  
	Eizo teaches that source of the carbon dioxide includes high-carbonated water, dry ice, a salt that generates carbon dioxide by a reaction, or a mixture of a carbonate and an acid/a carbon dioxide occlusion (page 2, 00017-0018).
For the claimed bag, Eizo teaches a bag shaped container that contains the carbon dioxide generating mixture, formed by the gas permeable material and a gas-impermeable material ; and the gas permeable material side of the bag is attached to the affected part of the skin/mucosal tissue [0009, 0011], and the other side of the bag is made of gas impermeable material or gas permeable material, the latter being preferred with suitable pressure resistance and shape deformability [0015]. 
For the claimed resin sheet (claims 1-9 and 13-15), Eizo teaches polymers such as polyolefin polymers [0020]. For the instant claimed specific polyolefin, Eizo teaches the polymeric bag material includes 40 micron thick poly-4-methylpentene-1 (claim 10) and having a carbon dioxide permeability of 88000 cm2/m2.atm.day [0029]. Thus, Eizo teaches the instant claimed carbon dioxide releasing bag made of the poly-4-methylpentene-1 and having a carbon dioxide permeability that meets the instant claimed 20L (m2.dat.atm.). 
For the claimed A and A5, Example 5 of Eizo teaches employing a bag made of poly-4-methylpentene-1. Further, Eizo teaches that the gas permeable material can be made of a gas permeable material having a carbon dioxide permeability of 1,000 to 100,000 cm2/m2-day-atm. This gas-permeable material is, for example, a silicon-based polymer, polyolefin, polystyrene, polyamide, polyimide, polysulfone, polyester, polyurethane, fluoropolymer, cellulose, cellulose ester and composite materials thereof, multilayer film, fiber aggregate, etc. Any material can be used as long as the carbon permeability can be controlled within the above range, and it may be non-porous or porous, and may have a sheet shape or a hollow fiber membrane [0020]. 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to choose the gas permeable membrane comprising combination of poly-4-methylpentene-1 and other gas permeable polymers other than poly-4-methylpentene-1 i.e., such as those described above because Eizo teaches that the polymers and their combinations are effective in permeating carbon dioxide effectively and thus provide effective percutaneous and transmucous absorption of carbon dioxide and stimulate skin and mucosa (abstract, 0006). 
While Eizo does not teach the instant claimed air permeability i.e., (A-2) an Oken-type air permeability measured at 23°C according to JIS P8117: 2009 is less than 5 um/(Pa:s), Eizo teaches that the gas permeable material has a water permeability of 0.1 cm2/cm2 (page 2). For claim 8, Eizo teaches that the gas permeable sheet can be microporous or non-porous, as long as the permeability can be controlled [0020]. Further, Eizo teaches that the water permeability of the gas permeable material should be small such that the transdermal absorption of carbon dioxide is not reduced when the surface is covered with water (0022).
Hideki teaches a bag for feeding carbon dioxide to skin, wherein the bag is attached to the skin and the bag is filled with a carbon dioxide-containing liquid containing water, or a mixture of a carbonate salt with an acid (abstract). At least a part of the bag (face of the bag) contacting with the skin has water-permeability, and the material on the opposite side, has carbon dioxide permeability of ≤10,000 cc/m2*day*atm (abstract). In particular, Hideki teaches that the carbon dioxide permeability is more preferably 100,000 cc/m2.day.atm at 25°C (page 3, 3rd para). Hideki teaches a means for continuously supplying carbon dioxide to the skin, for providing excellent blood circulation promotion effect (page 2, last paragraphs). On page 3, (3rd paragraph) Hideki teaches that carbon dioxide supply bag is moisture permeable or water permeable. Hideki teaches that the water permeability is preferably 0.1g/cm2/min or more. Hideki teaches polyolefin polymers as suitable materials for providing carbon dioxide permeability [last full para on page 7).  
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to choose the optimum water permeability of the bag material in the teachings of Eizo, in order to provide the optimum water permeability of polyolefin because, Hideki suggests that the carbon dioxide permeability should be maintained such that optimum and continuous release of carbon dioxide through the gas permeable sheet is achieved.  Therefore, even if the teachings of Eizo and Hideki does not teach the do not expressly teach the claimed water permeability i.e., (A-2) an Oken-type air permeability measured at 23°C according to JIS P8117: 2009 is less than 5 um/(Pa:s), one skilled in the art would have been able to determine the optimum water permeability of a gas permeable sheet that forms a bag and holds carbon dioxide. Further, for claims 4 and 5, both Eizo and Hideki teaches two sheets of the bag, a skin facing and opposing face away from skin. Further, Hideki teaches preparing the bag with different polymer films i.e., polyolefin and polystyrene [example 1]. Therefore, one of an ordinary skill in the art would have been able to prepare a bag of Eizo reference with a polyolefin as well as polystyrene film either, and further optimize the gas and moisture permeability of the additional sheet with an expectation to provide the optimum release of carbon dioxide to the skin being treated.  

Eizo and Hideki discussed above fails to teach the instant claimed properties of tensile elongation, Young’s modulus (claim 2), the claimed reinforcing material (claim 11) and the resin sheet made of polymers of claim 12.
Stover teaches a method of preparing or manufacture of coextruded polymeric multilayer film with layers having ordered arrangement, for improved control over individual layer thickness, layer thickness gradients, indices of refractions, indices of refraction, interlayer adhesion, and surface characteristics of the optical films                                                                                                                                          (abstract, 0003, 0013, 0026).  Stover teaches the application of multilayer films and for providing barrier properties resulting film or device [0155]. Further, Stover teaches the film or barrier protective skin, to alter the transmissive properties of the film or device towards liquids, such as water or organic solvents, gases, such as carbon dioxide [0155]. Stove teaches that the factors to be considered in selecting a material for a tear resistant later include percent elongation to break, Young’s modulus, tear strength, adhesion to interior layers, percent transmittance, texture roughness, permeability to gases and solvents [0157].  Stover teaches polymers such as polysulfones, polystyrene, polyacrylates, celluloses, polyesters, and including poly(methylpentene) [0048]. In [0059] Stover teaches several polymeric layers employed as an adhesion-promoting layer between the first polymer and the second polymer within the stack, as a skin layer, as a functional coating, or for any other purposes. 
Deporter teaches a composite structure comprising at least two nonwoven, polymeric layers bonded to each other, articles and products comprising or formed from said composite structure (abstract), such as personal care, hygiene and medical articles with good barrier properties [0002 & 0006]. Deporter teaches that the polymeric layers have an air permeability of 400 l/m2 to 900 l/m2; tensile strength ranging from 95 N/5 cm to 120 N/cm; elongation ranging from 60% to 120%, and an elongation ranging from 60% to 120% [00007]. Further, Table 2 recites elongation break of more than 30% and hence meets instant claim 3. Deporter teaches that the polymers include the instant claimed 4-methyl-1-pentene (polyolefin polymer) [0036], and the polymers spunlaid into fibers [0040]. [0047] teaches that the fibers are formed into sheet or web [0047]. Deporter teaches several articles such as caps, covers, drapes, wraps, packs etc [0088], dry and wet wipes [0089]. Thus, Deporter teaches employing the polymeric materials for applications similar to that of Eizo and Hideki. Fig 3-5 shows air permeability, tensile strength and elongation rates.
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to prepare several layers of the bag or pouch and further optimize the properties of the gas permeable polymer sheet (polyolefin or in particular, 4-methyl-1-pentene) of Eizo, such as Young’s modulus and tensile elongation, so as to provide the appropriate stretch and elasticity of the polymer, along with the suitable gas and water permeability. The motivation to do so comes from the teachings of Stover and Deporter because both while Stover teaches that the multilayer polymer sheets should be prepared by considering factors such as tear resistance, elongation to break, Young’s modulus, tear strength, adhesion to interior layers, percent transmittance, texture roughness, permeability to gases carbon dioxide; and Table 2 of Deporter suggests elongation and tensile strength values for preparing a polymeric permeable materials such as those claimed, for providing permeability of gases such as carbon dioxide (Stover) and employed for applications similar to that of Eizo and Hideki (Deporter). While the cited references do not precisely teach claimed Young’s modulus values, one skilled in the art would have been able to choose the suitable Young’s modulus (a measure of tensile strength) with an expectation to achieve a membrane that is resistant to tear as well permeability of carbon dioxide. 

Response to Arguments
Applicant's arguments filed 2/3/22 have been fully considered but they are not persuasive.
Applicants argue that The Office Action asserted that "Stover teaches the application of multilayer films in skin treatment," relying on the description in paragraph [0008]. The Examiner appeared to misunderstand the description of Stover. Particularly, Stover mentions "skin layer" in paragraph [0008], and the Examiner seemed to consider that this description is a suggestion for skin-treatment. It is argued that the phrase "skin layer" as used in Stover never means a layer which is intended to be in contact with the skin of a human body. It is therefore argued that a person of ordinary skill in the art would not have considered such reference to improve a carbon dioxide slow-release pack for skin. It is argued that none of the other cited references rectifies the above noted deficiencies of Stover. Further, it is argued that the specification of the present application demonstrates that the presently claimed invention can provide superior results. It is argued that as shown in Table 3 of the instant specification, PE (polyethylene) is used in Examples 1 and 4-8, and these Examples show ‘B’ in terms of conformability. Particularly, Example 7, in which PE-S5 (tensile elongation at break at 23°C is less than 30%) is used, shows ‘D’ in terms of conformability. On the other hand, PMP-2 to PMP-6 (4-methyl-1- pentene/propylene copolymer) is used in Examples 2-3 and 10-13, and these examples show ‘A’ in terms of conformability. This comparison indicates unexpectedly superior result of the 4- methyl-1-pentene/propylene copolymer, which 1s specified in Claim 1 of the present application. It is argued that none of the cited references discloses or suggests the above noted effects which can be achieved in the presently claimed invention.
However, Applicants’ arguments are not found persuasive because even though the skin layer in the teachings of Stover may not necessarily refer to human skin, Stover teaches the optical film composition for various purposes including fingernail polish, indoor and outdoor paints, etc [0197] and suggests polymers such as polysulfones, polystyrene, polyacrylates, celluloses, polyesters, and including poly(methylpentene) [0048].  Moreover, Stover has been relied upon for the teaching of multilayer film that have the ability to control layer thickness, layer thickness gradients, indices of refractions, indices of refraction, interlayer adhesion, and surface characteristics of the optical films. Stover teaches that the factors to be considered in selecting a material for a tear resistant include percent elongation to break, Young’s modulus, tear strength, adhesion to interior layers, percent transmittance, texture roughness, permeability to gases and solvents [0157].  Further, the rejection relies on not just the teachings of Stover but over a combination of references. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant submits that claim 1 is patentable over the cited references. Claims 2, 4-5, 7-9, and 11-15 depend from claim 1, directly or indirectly, and thus are patentable at least by virtue of their dependency. Applicant's arguments are not persuasive because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicants have not provided any argument regarding the teachings because Eizo, Hideki and Deporter et al. Instead, the rejection is based on a combination of references, and Eizo and Hideki teaches the instant claimed carbon dioxide permeable film or sheet made of the claimed sheet A. 
Applicants argue that table 3 of the specification, PE (polyethylene) is used in Examples 1 and 4-8, and these Examples show ‘B’ in terms of conformability. Particularly, Example 7, in which PE-S5 (tensile elongation at break at 23°C is less than 30%) is used, shows ‘D’ in terms of conformability. On the other hand, PMP-2 to PMP-6 (4-methyl-1- pentene/propylene copolymer) is used in Examples 2-3 and 10-13, and these examples show ‘A’ in terms of conformability. This comparison indicates unexpectedly superior result of the 4- methyl-1-pentene/propylene copolymer, which is specified in Claim 1 of the present application. 
Applicants arguments regarding the unexpected results have been considered but not found persuasive because while the argued results would have been expected by one of an ordinary skill in the art because Eizo teaches the claimed resin sheet of instant claims 4- methyl-1-pentene as well as combination of 4- methyl-1-pentene and other polyolefin. Eizo also teaches the carbon dioxide permeability that meets the instant range of at least 20L (cm2.atm.day). Further, Deporter reference also suggests elongation strength that of 4- methyl-1-pentene that meets the instant claimed 30% or more. Hence, one of an ordinary skill in the art would have expected the argued superior results.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611